Citation Nr: 0032086	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  97-32 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right foot condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a stomach disorder, 
including as a manifestation of an undiagnosed illness.

4. Entitlement to service connection for fatigue, sleep 
problems, weight loss, trouble concentrating and memory loss, 
including as a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for joint aches, 
including as a manifestation of an undiagnosed illness.

6.  Entitlement to service connection for a skin condition.

7.  Entitlement to service connection for blurred vision, 
including as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to April 1991, including duty in the Southwest Asia Theater 
of Operations (SWA) during the Persian Gulf War (PGW) from 
November 1990 to March 1991.

This appeal arises from August 1997 and October 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, denying service 
connection for the conditions identified above, including 
those claimed as manifestations of an undiagnosed illness, 
and a September 1998 rating decision by the VARO in Los 
Angeles, California, which granted an evaluation of 10 
percent for arthritis of the right ankle.


REMAND

Initially, the Board notes that additional VA outpatient 
treatment records were received from the VA Outpatient Center 
in Martinez, California, after the RO had transferred the 
appeal to the Board.  VA is deemed to have constructive 
knowledge of any documents "within the Secretary's 
control," and any such documents relevant to the issue under 
consideration must be included in the record on appeal.  See 
Bell v. Derwinski, 2 Vet.App. 611, 613 (1992) (per curiam); 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam).  
Since the veteran has not waived consideration of the new 
evidence by the agency of original jurisdiction, the appeal 
must be returned to the RO so that it may review the material 
and issue an appropriate supplemental statement of the case.  
See 38 C.F.R. § 20.1304(c).

Moreover, on November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

With respect to the medical evidence of record, the veteran's 
right foot was examined in May 1998, at the WLA VAMC.  This 
examination included range of motion (ROM) measurements of 
the right ankle. Active ROM was reportedly 25 degrees 
dorsiflexion, 10 degrees plantar flexion, and 15 degrees 
inversion and eversion (normal range of motion of ankle 
flexion is considered to be 20 degrees dorsiflexion and 45 
degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II).  
There were objective indications of pain and tenderness in 
the right foot, and no indication of any exaggeration of 
disability by the veteran.  It appears to the Board that the 
examiner may have transposed the dorsiflexion and plantar 
flexion ROM measurements.  However, the RO simply restated 
the ROM measurements in its October 1998 supplemental 
statement of the case, concluding that they demonstrated only 
"mild" impairment of plantar flexion.  If the plantar 
flexion ROM measurement is accepted as accurate, it 
represents less than 25 percent of normal plantar flexion, 
and it would be difficult to understand a characterization of 
this impairment as mild, particularly if potential additional 
impairment due to pain is considered.

Accordingly, due to uncertainty as to the accuracy of the May 
1998 examination report, the Board concludes that a further 
medical examination is necessary to make a decision on the 
claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).

Service Connection for Claimed Manifestations of an 
Undiagnosed Illness

Again, because of the submission of new evidence, these 
issues must be remanded to the RO for additional 
consideration.  However, the Board notes that even where an 
appellant is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  That is, the 
material in the claims file must be evaluated to determine 
whether there is at least evidentiary equipoise as to the 
question of whether any currently diagnosed condition is 
related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.  The general law governing service 
connection provides that VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110.

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  If a condition is deemed not to have 
been chronic, service connection may still be granted if the 
disorder is noted during service or a presumptive period, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  Id.; Savage v. Gober, 
10 Vet.App. 488, 495-497 (1997).

The RO has not addressed the issue of direct service 
connection for these conditions, and, accordingly, the 
veteran has not been properly informed of the evidence 
necessary to substantiate his claims, as required by the 
VCAA.  See also 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
2000).  Additionally, the Board concludes that a new medical 
examination or opinion as to nexus may be required to 
necessary to make a decision on the claims.  See VCAA, Pub. 
L. No. 106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Service Connection for Post-Traumatic Stress Disorder (PTSD)

In a claim for service connection for PTSD, the facts must 
demonstrate a clear diagnosis of PTSD; a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor (fulfilling the nexus requirement); 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" cannot consist solely of 
after-the-fact reports by the veteran to a medical care 
provider, even where the provider expresses "no doubts as to 
[the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996).  The veteran's 
testimony alone may establish the stressor's occurrence, 
absent clear and convincing evidence to the contrary, where 
the veteran is shown to have engaged in combat with the enemy 
and the claimed stressor is related to that combat.  See 
38 U.S.C.A. § 1154(b).  However, the veteran has made no 
claim of combat involvement, and his VA treating psychiatrist 
has specifically noted the veteran's reports that he "was 
not directly fired upon, nor did he directly fire on others" 
(see progress note).

In the veteran's case, examining and treating physicians' 
comments clearly identify a number of specific stressors, and 
express opinions linking unequivocal PTSD diagnoses to those 
stressors.  They include, inter alia: handling live 
ammunition (see report of medical examination at the WLA 
VAMC, dated in May 1998 ("VAMC WLA VAX"); veteran's 
stressor statement dated in July 1999 ("stressor 
statement")), witnessing injuries to fellow servicemen (id., 
with stressor statement providing names of two specific 
individuals), exposure to chemical alarms, smoke and fire 
(see psychological progress note prepared at VAMC WLA dated 
in July 1999 ("progress note"); stressor statement), seeing 
the bodies of enemy soldiers (id.), being in the vicinity of 
exploding ordnance (id.), and being required to don 
protective chemical clothing, take prophylactic medication 
and take shelter in a bunker due to an expected Scud missile 
attack (id., see also VAMC WLA VAX).  All the asserted 
stressors would appear to be verifiable, and subject to the 
requirement for credible supporting evidence.

In the absence of verified stressors, there can be no clear 
and probative diagnosis of PTSD to warrant service 
connection.  Cf. 38 C.F.R. § 3.304(f).  Where a medical care 
provider's diagnosis or opinion is based, either in part or 
entirely, upon an incorrect or unverified history provided by 
the veteran, the presumption of credibility does not arise 
and the Board is not bound to accept it.  An opinion based 
upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet.App. 458, 460-461 (1993), citing Swann 
v. Brown, 5 Vet.App. 229, 233 (1993) ("[D]iagnoses can be no 
better than the facts alleged by appellant").  However, 
under the VCAA (as well as prior law), VA has a duty to 
assist him in developing facts which support the claim.  In 
this case, the RO has not attempted to obtain verification of 
any of the events, or discuss whether any of the veteran's 
service records, or the statements in the claims file 
provided by fellow servicemen, could constitute "credible 
evidence" supporting his claimed stressors.  Since the 
record before the Board is clearly inadequate, it must be 
returned to the RO for additional development.  EF v. 
Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).

Accordingly, for all the above reasons, the veteran's claims 
REMANDED to the RO for completion of the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed on all 
issues discussed in this REMAND.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of all 
right foot and ankle disability that is 
present.  The veteran is advised that 
failure to report for any scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Range 
of motion tests of the right ankle should 
be conducted, and the results carefully 
transcribed.  The examiner is requested 
to comment upon such factors as muscle 
spasm, pain, tenderness, guarding or 
other manifestations observed during the 
examination which could result in any 
additional functional impairment.  The 
complete rationale for any opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1996), the veteran's 
claims file and a copy of this REMAND 
must be made available to the examiner 
for review prior to and at all times 
pertinent to the examination and, the 
examination report should reflect whether 
or not this review was made.

3.  The RO should also schedule the 
veteran for appropriate VA examinations to 
determine the nature and extent of any 
disability related to the veteran's 
stomach problems, joint aches, fatigue, 
weight loss, sleep problems, memory loss, 
difficulty concentrating, and skin 
condition.  The examiner(s) should express 
an opinion as to whether it is at least as 
likely as not that any of the conditions 
noted by the examination were incurred in 
or aggravated by the veteran's active 
military service.  Additionally, the 
examiner(s) should carefully review the 
prior medical history to determine whether 
any of the "diagnoses" previously offered 
are so tentative or speculative that the 
underlying symptoms may fairly be 
described as undiagnosed.  The complete 
rationale for any opinion expressed should 
be set forth.  Again, since each 
disability must be viewed in relation to 
its history, the veteran's claims file and 
a copy of this REMAND must be made 
available to the examiner(s) for review 
prior to and at all times pertinent to the 
examination and, the examination report 
should reflect whether or not this review 
was made.

4.  After the development requested has 
been completed, the RO should review all 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND. If not, they must be declared 
inadequate and returned, along with the 
claims file, for necessary corrective 
action.

5.  Concurrently with the development 
noted above, the RO should forward copies 
of the veteran's stressor statement, 
together with a copy of this decision, 
relevant copies of medical records cited 
in this decision, the veteran's DD Form 
214 and any portions of his service 
record which are associated with the 
claims file, to the United States Armed 
Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150, and attempt 
to verify the veteran's claimed 
stressors.  USASCRUR's review is 
specifically requested to include a 
search for any unit history, situation or 
operational reports pertaining to any 
incidents described by the veteran.  A 
history of the veteran's unit during the 
period of its PGW service in SWA would be 
of particular value.  Any information 
obtained is to be associated with the 
claims folder.

6.  Following the receipt of USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence, 
and must make a determination as to 
whether the veteran was engaged in combat 
with the enemy. This report is to be 
added to the claims folder.

7.  After completing the actions 
discussed in paragraphs 5 and 6, above, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the nature and extent of all psychiatric 
disorders that are present.  The RO must 
provide for the examiners the summary of 
the stressor or stressors described in 
paragraph 6, above, and the examiners 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in any 
current psychiatric symptoms.  The 
examiners should be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiners must comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO. The report of examination 
should include a complete rationale for 
all opinions expressed.  The claims 
folder, or all pertinent medical records, 
service records and reports, must be made 
available to the examiners for review at 
all times relevant to the examination.

8.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full. In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD is based on the verified history of 
an in-service stressor provided by 
USASCRUR and/or the RO.  If the examiner 
relied upon a history which is not 
verified, that examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history, is inadequate.  
Cohen, 10 Vet. App. at 140; West, 7 Vet. 
App. at 77.

9. When all the above development has 
been completed, the RO must again review 
and readjudicate all issues on appeal.  
This review must include consideration of 
the medical evidence received by the 
Board from the VA Outpatient Clinic in 
Martinez, California.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



